Citation Nr: 0701887	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had World War II service and was reportedly a 
prisoner of war from April to August 1942.  He died in 
February 1959.  The appellant is advancing her appeal as the 
veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004.  A statement of the case was issued in February 2005, 
and a substantive appeal was received in April 2005.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a May 1991 rating decision; although a timely 
notice of disagreement was received to initiate an appeal 
from that determination, a timely substantive appeal was not 
received in response to a statement of the case issued by the 
RO.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death has been received since the May 1991 
rating decision.

3.  According to a certification of the veteran's death, the 
contributory cause of death was tuberculosis.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  Tuberculosis was not manifested during the veteran's 
military service or within three years of discharge, nor was 
it otherwise related to the veteran's service.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(a) (West 2002).

2.  New and material evidence has been received since the May 
1991 rating decision denying service connection for the cause 
of the veteran's death; and thus, the claim is reopened.  
38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3. The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The August 2004 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the August 2004 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  She was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that she may have.  

Further, the August 2004 letter was sent to the appellant 
prior to the November 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a August 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate and 
reopen the claim for service connection, but there has been 
no notice of the types of evidence necessary to establish a 
disability rating for the disability claim or the effective 
date of the disability.  To the extent that such notice may 
be deficient in any respect, the matter is effectively moot 
in light of the following decision which finds that the 
preponderance of the evidence is against the appellant's 
underlying claim of service connection for the cause of the 
veteran's death.

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has always 
adjudicated the claim based on her husband's status as a 
veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The RO 
has made requests for any additional records, but none have 
been located.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  A completed form from the 
appellant was received in June 2005 indicating that she had 
no more evidence to submit and that she waived the 60-day 
period to respond to the supplemental statement of the case 
sent in May 2005.  She further indicated to send her appeal 
to the Board immediately.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

New and Material Evidence

A review of the record shows that a claim for service 
connection for the cause of the veteran's death was denied by 
the RO in May 1991.  The appellant timely filed a notice of 
disagreement, and a statement of the case was issued.  
However, the appellant did not file a timely substantive 
appeal to complete the appeal.  The May 1991 rating decision 
therefore became final.  38 U.S.C.A. § 7105.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the appellant's claim was received 
in July 2004.  The RO denied the request to reopen, and the 
present appeal ensued. 

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1991 rating 
decision consisted of information regarding the veteran's 
United States military service; and a copy of a certification 
provides that according to the civil register of death, the 
contributory cause of death was tuberculosis.  

Evidence received since May 1991 includes an August 1989 lay 
statement from the veteran's friend who observed the veteran 
growing pale due to severe coughing and had seen the veteran 
spit blood.  Also received was a copy of a certified true 
copy of a January 1955 private medical finding by Sixto A. 
Francisco, M.D.  The record noted impressions of the 
veteran's x-rays of his lungs as suggestive of far advanced 
pulmonary tuberculosis.  

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for veteran's cause of death; 
are neither cumulative nor redundant; and raise a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108.  

Service Connection for Veteran's Cause of Death

At this point the Board notes that the February 2005 
statement of the case and May 2005 supplemental statement of 
the case state that the appellant's claim has not been 
reopened.  However, in reading the RO's discussion in these 
two documents, it appears that the RO actually looked to the 
merits of the appeal and considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  Moreover, as 
discussed earlier in this decision, VA has satisfied the duty 
to assist the appellant with her claim.  After looking to 
what the RO actually did as opposed to what the RO stated, 
the Board finds that the RO effectively reopened the claim 
and denied on the merits.  There is therefore no prejudice to 
the appellant by the Board proceeding to a review of the 
appeal under a merits analysis at this time.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant is claiming service connection for the cause of 
the veteran's death.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, active tuberculosis is presumed to have 
been incurred in service if manifest to a compensable degree 
within three years of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Avitaminosis. Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

As noted above, the veteran died in February 1959.  A copy of 
a certification provides that according to the civil register 
of death, the contributory cause of the veteran's death was 
tuberculosis.  At the time of his death in February 1959, the 
veteran was not service-connected for tuberculosis or any 
other disabilities.

The Board notes that there are no service records which 
document complaints or medical findings of tuberculosis.  An 
August 1989 lay statement from a fellow serviceman who 
observed the veteran growing pale due to severe coughing and 
had seen the veteran spit blood was submitted in May 2002.  
To the extent that this document is intended to suggest that 
the veteran exhibited a symptom of tuberculosis, a copy of 
the veteran's honorable discharge from the Philippine Army 
lists malaria as the only sickness the veteran had as of July 
1946.  This official document does not mention tuberculosis 
and is evidence against a finding that the veteran had 
tuberculosis during service. 

A copy of a certified true copy of a private medical finding 
from Sixto A. Francisco, M.D. was received in July 2004.  The 
record noted impressions of the veteran's x-rays of his lungs 
as suggestive of far advanced pulmonary tuberculosis in 
January 1955, approximately 8 years after service.  Dr. 
Francisco did not provide a medical opinion linking the 
tuberculosis to service.    

Overall, there is no competent medical evidence of record 
suggesting a casual link between the veteran's tuberculosis 
and his service.  The preponderance of the evidence is 
against a finding that tuberculosis was manifested during 
service or within three years of discharge from service. The 
Board notes that although it has been reported that the 
veteran was a former prisoner of war (POW), tuberculosis is 
not a disability recognized under the provisions of 38 C.F.R. 
§ 3.309(c).  Thus, the appellant is not entitled to benefits 
according to the veteran's POW status since tuberculosis is 
not a disease subject to presumptive service connection.  

The appellant has also advanced a contention to the effect 
that the veteran suffered from malaria in service and that 
tuberculosis was a residual of the malaria.  However, there 
is no medical evidence suggesting such a causal relationship.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

In sum, based on the totality of the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107 (West 
2002).




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection the cause of the 
veteran's death.  To this extent, the appeal is granted.

However, entitlement to service connection for the cause of 
the veteran's death is not warranted.  To that extent, the 
appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


